 1

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                               FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10
     AUBREY LEE BROTHERS, II,                       Case No. 1:17-cv-00607-LJO-JDP
11
            Plaintiff,
12                                                  ORDER DENYING MOTION FOR
                          v.                        APPOINTMENT OF COUNSEL
13
     STATE OF CALIFORNIA, et al.,
14                                                  ECF Nos. 25, 26
            Defendants.
15

16

17          Plaintiff Aubrey Lee Brothers, II, is proceeding without counsel in this civil rights action
18   brought under 42 U.S.C. § 1983. Plaintiff’s third amended complaint is awaiting screening under
19   28 U.S.C. § 1915A. Plaintiff has filed two motions seeking the appointment of counsel. ECF
20   Nos. 25, 26. He states that appointment of counsel is necessary because the case is complex, and
21   he lacks the mental capacity to prosecute the case effectively. See id.
22          Plaintiff does not have a constitutional right to appointed counsel in this action, see Rand
23   v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), withdrawn in part on other grounds on reh’g en
24   banc, 154 F.3d 952 (9th Cir. 1998), and the court lacks the authority to require an attorney to
25   represent plaintiff, see Mallard v. U.S. District Court for the Southern District of Iowa, 490 U.S.
26   296, 298 (1989). The court may request the voluntary assistance of counsel. See 28 U.S.C.
27   § 1915(e)(1) (“The court may request an attorney to represent any person unable to afford
28
                                                      1
 1   counsel”); Rand, 113 F.3d at 1525. However, without a means to compensate counsel, the court

 2   will seek volunteer counsel only in exceptional circumstances. In determining whether such

 3   circumstances exist, “the district court must evaluate both the likelihood of success on the merits

 4   [and] the ability of the [plaintiff] to articulate his claims pro se in light of the complexity of the

 5   legal issues involved.” Rand, 113 F.3d at 1525 (internal quotation marks and citations omitted).

 6            The court cannot conclude that exceptional circumstances requiring the appointment of

 7   counsel are present here. The allegations in the complaint are not exceptionally complicated.

 8   Based on a review of the record, it is not apparent that plaintiff is unable to articulate his claims

 9   adequately. Further, at this stage in the proceedings, the court cannot determine whether plaintiff

10   is likely to succeed on the merits.

11            The court may revisit this issue at a later stage of the proceedings if the interests of justice

12   so require. If plaintiff later renews his request for counsel, he should provide a detailed

13   explanation of the circumstances that he believes justify appointment of counsel

14            Accordingly, plaintiff’s motions for the appointment of counsel, ECF Nos. 25, 26, are

15   denied without prejudice.

16
     IT IS SO ORDERED.
17

18
     Dated:      December 7, 2018
19                                                           UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28
                                                         2
